                          Application to adjourn conference GRANTED. The conference is reset for
March 18, 2020            April 27, 2020 at 10:00 a.m. The conference shall proceed telephonically.
                          Counsel are directed to call (888) 251-2909 and use access code 2123101.
VIA ECF
                          3/18/2020
Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:    Herrick v. Very Fetching Company, Inc., 1:19-cv-11353 (LJL)


Dear Judge Liman:

         We represent Plaintiff Daniel Herrick in the above-captioned case and write on behalf of
all parties and their counsel. In light of recent public health developments, we are respectfully
and jointly requesting that the Court adjourn the status conference currently scheduled for March
23, 2020 at 10:00 a.m. for a period four weeks. Although plaintiff would have been amenable to
a telephonic conference, defense counsel has requested that the conference be adjourned because
he has fallen ill. This is the first request for an adjournment.

       Thank you for your consideration.


                                                    Respectfully Submitted,

                                                    s/richardliebowitz/
                                                    Richard Liebowitz

                                                    Counsel for Plaintiff
